Citation Nr: 0209775	
Decision Date: 08/13/02    Archive Date: 08/21/02

DOCKET NO.  95-22 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

Whether the veteran has presented new and material evidence 
to reopen a claim of entitlement to service connection for a 
low back disorder, including secondary to post-operative 
residuals of bilateral hallux valgus with middle toe 
hammertoe deformities, bilateral pes planus; and bilateral 
post-operative foot scars.  

(The issues of entitlement to increased evaluations for post-
operative residuals of bilateral hallux valgus with middle 
toe hammertoe deformities, bilateral pes planus; and 
bilateral post-operative foot scars, will be the subject of a 
later decision.)


REPRESENTATION

Appellant represented by:	Martin Kaplan, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his wife

ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran served on active military duty from January 1974 
to December 1976.

The appeal comes before the Board of Veterans' Appeals 
(Board) from March 1995 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.  In June 1996 the claims folder was transferred 
to the Winston-Salem, North Carolina RO.  

In August 1995, the veteran testified before a hearing 
officer at the RO.  A transcript of the hearing is contained 
in the claims folder.  In July 1996, the veteran requested an 
additional hearing before a hearing officer at the RO, 
however, he withdrew that request in August 1996.

The Board is undertaking additional development on the issues 
of entitlement to increased evaluations for post-operative 
residuals of bilateral hallux valgus with middle toe 
hammertoe deformities, bilateral pes planus; and bilateral 
post-operative foot scars.  This additional development is 
pursuant to authority granted by 67 Fed. Reg. 3,099-104 (Jan. 
23, 2002) (to be codified at 38 C.F.R. § 19.9 (a)(2)).  When 
the development is completed, the Board will provide notice 
of the development as required by Rule of Practice 903.  (67 
Fed. Reg. 3,099-105 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 20.903.)  After giving the notice and reviewing 
any response to the notice, the Board will prepare a separate 
decision addressing this issue.


FINDINGS OF FACT

1.  Service connection for a low back disorder, on direct and 
secondary bases was denied in a July 1990 rating decision.  A 
timely appeal was not presented.

2.  Evidence received since the July 1990 rating decision is 
new and so significant that it must be considered in order to 
fairly decide the claim on the merits.

3.  A low back disorder did not develop or increase in 
severity in service.

4.  Spinal arthritis was not present to a compensable degree 
within the first post service year.  

5.  A low back disorder was aggravated by, but not caused by, 
post-operative residuals of bilateral hallux valgus with 
middle toe hammertoe deformities, bilateral pes planus; and 
bilateral post-operative foot scars


CONCLUSIONS OF LAW

1.  New and material evidence has been presented pertaining 
to the claim of entitlement to service connection for a low 
back disorder.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (2001).

2.  A low back disorder was not incurred in or aggravated 
during active duty, spinal arthritis may not be presumed to 
have been so incurred, and a low back disorder was not caused 
by post-operative residuals of bilateral hallux valgus with 
middle toe hammertoe deformities, bilateral pes planus; and 
bilateral post-operative foot scars.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1131, 1137, 5103A (West 1991 & Supp 2001); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2001).

3.  A low back disorder is aggravated by post-operative 
residuals of bilateral hallux valgus with middle toe 
hammertoe deformities, bilateral pes planus; and bilateral 
post-operative foot scars.  38 C.F.R. § 3.310 (2001); Allen 
v. Brown, 7 Vet. App. 439 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service connection is in effect, in pertinent part, for 
bilateral hallux valgus with middle toe hammertoe 
deformities, bilateral pes planus; and bilateral post-
operative foot scars. 

A review of the service medical records reveals no complaints 
or findings pertaining to a low back disorder.  

VA compensation examination reports in March 1977, August 
1980, August 1985, and August 1987 include no complaints or 
findings of back disorders.  

Postal Service health unit records from May 1989 record the 
veteran's complaint of acute upper and mid back pain 
following an effort to pick up a stack of trays.  A foot 
disorder, to include pain therefrom, was not recorded as a 
causal agent in the onset of back pain. 

In June 1989, the veteran sought VA treatment for complaints 
of low back pain for the past two to three months.  He also 
reported having a history of back problems for the prior 13 
years.  Upon VA treatment in July 1989, he reported that he 
now had pain radiating down the left posterior thigh.  The 
assessment was acute low back pain with an involved disc.  

At an August 1989 follow up visit, the veteran reported that 
he was no longer bothered by low back and leg pain. 

At a March 1990 VA compensation examination, the veteran 
complained of constant pain in the feet, especially with 
prolonged standing.  He also reported going to a chiropractor 
twice weekly for low back pain with minimal relief.  The 
examiner assessed that the veteran had bilateral pes planus 
with painful, incapacitating calluses on the palmar aspect of 
the feet, as well as status post bunionectomy and repair of 
hammer toes bilaterally.  The examiner also assessed a 
musculoskeletal thoraco-lumbar sprain/strain.  

In a January 1991 letter, Anna Mathew, M.D., noted that the 
veteran had a swaying gait which avoided pressure over the 
area of his right foot hammertoes.  She concluded that this 
gait may be prolonging his low back pain.

Since 1991, the veteran has reported injuring his back in May 
1989 while working for the Post Office.  He specifically 
reports that while lifting heavy mail trays he had to shift 
his weight due to foot pains associated with his ongoing 
service-connected foot disorders.  This, in turn, resulted in 
an ongoing back disorder. 

In a June 1994 statement, Fred Richardson, M.D., informed 
that the veteran's gait was sufficiently imbalanced due to 
his foot pain to have an impact on his back condition.  

Private March 1994 MRI studies showed a small L5-S1 disc 
herniation.  The veteran underwent an L5-S1 right diskectomy 
at Western Pennsylvania Hospital in October 1994.  A 
subsequent MRI in January 1995 showed some residual scarring 
but no recurrent herniation.  

At an August 1995 hearing, the veteran testified that he had 
ongoing foot difficulties, with pain and difficulty in 
standing and ambulation.  Ongoing treatment therapies were 
reportedly of limited utility.  He also testified that his 
impaired standing ability, together with the need to shift 
his feet due to foot related pain, caused a back injury while 
working at the Post Office.  Both the appellant and his wife 
testified to the severity of the veteran's difficulties with 
his feet and his back, with resulting significant limitation 
in his daily functioning

In an October 1995 report of examination for compensation 
purposes, a VA orthopedist noted the veteran's complaints 
with regard to his foot disorders and his low back, including 
ongoing foot pain and radiating low back pain to the hips and 
left lower extremity.  The veteran reported that his low back 
problems began after bending over and attempting to carry a 
heavy loaded tray in May 1989.  The examiner could draw no 
conclusions as to a relationship between the veteran's foot 
disorders and low back injury, or even between his back 
injury and low back complaints.  

In a November 1995 report of VA examination for compensation 
purposes, the examining podiatrist noted the veteran's 
history of multiple surgeries to the feet and the nature of 
his current foot disorders.  He noted that the appellant had 
an antalgic gait, and that he placed the majority of his 
weight on his heels.  The podiatrist concluded, in pertinent 
part, that the veteran's severe foot disorders could 
significantly affect multiple other joints, including the 
lumbar spine.  He assessed that "undoubtedly" there was a 
correlation between the foot disorders and the lumbar pain.  

In an October 1996 report, Jon A. Levy, M.D., noted the 
veteran's abnormal gait attributed to his bilateral foot 
disorders.  He concluded that the veteran's low back pain was 
exacerbated by that abnormal gait.  

At an April 1997 VA compensation examination, the veteran was 
diagnosed with post status surgically corrected bilateral 
hallux valgus with mild degenerative changes of the 
metatarsal phalangeal joints, and post status micro-
diskectomy L45/S1, with mild radiculopathy in the L5 left 
dermatome.  The examiner noted that X-rays were negative for 
degenerative joint disease of the lumbosacral spine, and he 
saw no basis for the veteran's claim of an association 
between his bilateral foot disorders and his back disorder, 
in light of a history of back injury in 1989 related to 
lifting trays at work.  


Case Development

Initially, the Board notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
was signed into law.  Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  The Veterans Claims Assistance Act is codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001).  Following the RO's determination of the 
veteran's claim, VA issued regulations implementing the 
Veterans Claims Assistance Act.  66 Fed. Reg. 45,620, 45,630-
32 (August 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326).

The VCAA specifically states that nothing in this section 
shall be construed to require the Board to reopen a claim 
that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108.  38 U.S.C.A. § 5103A (f).  As discussed below, 
however, the Board finds that new and material evidence 
sufficient to reopen the claim has been submitted, and 
accordingly a VCAA review of development undertaken for the 
reopened claim must be done.  

The Veterans Claims Assistance Act and the implementing 
regulations pertinent to the merits of the reopened claim are 
liberalizing and applicable to the reopened issue on appeal.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).

The Act and the implementing regulations essentially provide 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim.  VA is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The Act and regulations also require VA to notify 
the claimant of any information, and any medical or lay 
evidence, not previously provided to VA that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant which of the evidence is to 
be provided by the claimant and which VA will attempt to 
obtain on behalf of the claimant.

The Board is satisfied that the facts relevant to these 
claims have been properly developed and there is no further 
action which should be undertaken to comply with the 
provisions of the Veterans Claims Assistance Act or the 
implementing regulations.  An additional remand to afford the 
RO an opportunity to consider the claims in light of the 
implementing regulations would serve to further delay 
resolution of the claim with no benefit flowing to the 
veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is likely that medical records supportive of a Social 
Security determination are not in the claims folder.  The 
claims folder, however, contains numerous private and VA 
records, including multiple VA examinations, which present a 
complete, if at times contradictory, picture of the nature 
and etiology of the veteran's low back disorder, as well as 
any correlation between a foot and back disorder.  It is 
evident from the medical record that the veteran neither 
developed a low back disorder in-service, nor developed 
spinal arthritis within the first post-service year.  There 
is no reasonable possibility that securing the Social 
Security records would enable the veteran to obtain service 
connection for a low back disorder on a direct basis, or 
presumptive basis.  Thus, further development to secure the 
Social Security records is not warranted.  Soyini.

In this decision the Board grants service connection for a 
low back disorder secondary to bilateral foot disorders.  
Because of the grant, the Social Security records would not 
be of further probative value.  Accordingly, further 
development of the medical record will not provide additional 
assistance in furtherance of the veteran's claim, or will 
otherwise assist the Board in the current determination.

Finally, the Board finds that the statement and supplemental 
statements of the case provided the veteran with adequate 
notice of what the law requires to award an service 
connection for a back disorder.  The veteran was provided 
adequate notice that VA would help him secure evidence in 
support of his claim if he identified that evidence.  
Additionally, he was provided notice of, and he did report 
for, a VA examination to help determine the etiology of his 
disorder.  

The statement and supplemental statements of the case also 
provided notice to the veteran of what the evidence of 
record, to include the VA examination, revealed.  
Additionally, they provided notice of what the remaining 
evidence showed, including any evidence identified by the 
appellant.  Finally, these documents provided notice why the 
RO believed that this evidence was insufficient to grant 
service connection, as well as notice that the appellant 
could still submit supporting evidence.  Thus, the appellant 
has been provided notice of what VA was doing to develop the 
claim, notice of what he could do to help his claim, and 
notice of how his claim was still deficient.  Because no 
additional evidence has been identified by the appellant as 
being available but absent from the record, the Board finds 
that any failure on the part of VA to further notify the 
appellant what evidence would be secured by VA and what 
evidence would be secured by the appellant is harmless.  Cf. 
Quartuccio v. Principi, 2002 U.S. Vet. App. Claims LEXIS 443 
(June 19, 2002). 

As the duty to assist and duty to notify requirements of the 
VCAA have been fulfilled, no further development is in order.

Analysis

Title 38, Code of Federal Regulations, Section 3.156(a) 
provides, in pertinent part, that in order to reopen a claim 
for service connection, there must be added to the record new 
and material evidence which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

The veteran was last denied service connection for a low back 
disorder by a July 1990 RO decision.  That decision 
considered the claim on a direct and secondary bases, and it 
was based on review of the service medical records, the 
veteran's statements, and the medical evidentiary record as 
then developed.  The decision became final following the lack 
of timely appeal.  

Evidence added to the claims folder since the 1990 denial 
included, among other records, testimony by the veteran at an 
RO hearing in August 1995, and medical evidence dated 
subsequent to July 1990 as discussed above.  This additional 
evidence, particularly the medical opinion evidence 
establishing a causal link between the veteran's service-
connected bilateral foot disorders and aggravation of his low 
back disorder, is so significant that it must be considered 
together with all the evidence of record in order to fairly 
decide the claim for service connection for a low back 
disorder on the merits.  Accordingly, the claim is reopened.  
38 C.F.R. §  3.156(a).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  

Spinal arthritis may be presumptively service connected if 
manifested to a compensable degree within the first year 
postservice.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.

Secondary service connection may be granted where the 
evidence shows that a chronic disability has been caused by 
an already service-connected disability.  38 C.F.R. § 3.310.  
Also, when a nonservice-connected disorder is aggravated by a 
service-connected disability, the extent of the aggravation 
may be service-connected on a secondary basis.  Allen v. 
Brown, 7 Vet. App. 439 (1995).

The claim is now addressed on the merits.  In this case, the 
service medical records show no complaints, findings, 
treatments, or diagnoses of a low back disorder.  The medical 
record is also devoid of any findings pertaining to spinal 
arthritis during the first post service year.  The first 
medical records of a back disorder are dated in 1989.  There 
is no competent evidence that a back disorder developed in 
service or that spinal arthritis was present to a compensable 
degree within the first post service year.  Accordingly, the 
preponderance of the evidence is against the claim for 
service connection for a low back disorder on a direct basis.  
The preponderance of the evidence is also against presumptive 
service connection for spinal arthritis because there has 
been no evidence that such a disorder was compensably 
disabling within the first postservice year. 

Regarding secondary service connection, the Board notes that 
while the veteran has testified to development of a back 
disorder from weight misalignment or shifting caused by his 
service-connected foot disorders, the medical records show 
that he first complained of and was treated for a back 
disorder following lifting heavy mail trays in 1989.  At the 
time of this May 1989 injury he did not implicate his foot 
disorders as a culprit for the onset of back pain.  Indeed, 
he did not modify his account to include a shifting of weight 
due to his feet until 1991, a date after he filed a claim for 
VA compensation benefits.  In light of this fact, and in the 
absence of any competent evidence showing that the service 
connected foot disorders caused a low back disorder, the 
Board finds that the preponderance of the evidence is against 
the claim that his low back disorder was directly caused by 
his service-connected foot disorders.  38 C.F.R. § 3.310.  

Still, based on the medical evidence presented, including 
several affirmative medical opinions, the Board concludes 
that service connection is warranted for a low back disorder 
on the basis that it is aggravated by the service-connected 
foot disorders.  38 C.F.R. §  3.310; Allen.  While some VA 
opinions are to the effect that the veteran's foot disorders 
are unrelated to his low back disability, the weight of 
medical opinions contained within the claims folder, as 
recounted above, is at least in equipoise.  Accordingly, to 
the degree that the veteran's back disorder is aggravated by 
his foot disorder, the Board grants service connection..  
Allen.  




ORDER

Service connection for a low back disorder is granted to the 
extent that the disorder is aggravated by post-operative 
residuals of bilateral hallux valgus with middle toe 
hammertoe deformities, bilateral pes planus; and bilateral 
post-operative foot scars.   


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

